NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

       STORED VALUE SOLUTIONS, INC.,
 (NOW KNOWN AS CERIDIAN STORED VALUE SOLUTIONS,
                      INC.),
                Plaintiff-Appellee,
                           v.
    CARD ACTIVATION TECHNOLOGIES, INC.,
              Defendant-Appellant.
              __________________________

                      2011-1528
              __________________________

    Appeal from the United States District Court for the
District of Delaware in Case No. 09-CV-0495, Judge Kent
A. Jordan.
               ____________________________

              Decided: December 10, 2012
             ____________________________

   ALAN M. FISCH, Kaye Scholer, LLP, of Washington,
DC, argued for plaintiff-appellee. With him on the brief
were JASON F. HOFFMAN and R. WILLIAM SIGLER.

   MARK J. PETERSON, Stinson Morrison Hecker, LLP, of
Omaha, Nebraska, argued for defendant-appellant. With
him on the brief was NORA M. KANE. Of counsel on the
STORED VALUE   v. CARD ACTIVATION                          2


brief were MARK DANIEL ROTH, Orum & Roth, LLC, of
Chicago, Illinois; and JEFFREY M. DAVIDSON, Covington &
Burling, LLP, of Washington, DC.        Of counsel was
RODERICK R. MCKELVIE, Covington & Burling, LLP, of
Washington, DC.
                __________________________

Before LOURIE and REYNA, Circuit Judges, and KRIEGER,
                   District Judge. *
LOURIE, Circuit Judge.
    Card Activation Technologies, Inc. (“CAT”) appeals
from the decision of the United States District Court for
the District of Delaware denying CAT’s motion for sum-
mary judgment of validity of U.S. Patent 6,032,859 (“the
’859 patent”); granting Stored Value Solution’s (“SVS”)
motion for partial summary judgment of invalidity of
claims 20, 22–31, and 33–38 on the ground of lack of
written description; and granting SVS’s motion for partial
summary judgment of invalidity of claims 1–3, 5–7, 9–14,
and 16–19 on the ground of anticipation. See Stored
Value Solutions, Inc. v. Card Activation Techs., Inc., 796
F. Supp. 2d 520 (D. Del. 2011). Because the district court
did not err in granting partial summary judgment on both
written description and anticipation grounds, we affirm.
                       BACKGROUND
                     I. The ’859 Patent
    CAT owns the ’859 patent, which discloses a method
for completing retail point-of-sale transactions involving
various debit cards. According to the specification, the
purpose of the invention is to “provide an inexpensive way

    *   Honorable Marcia S. Krieger, United States Dis-
trict Court for the District of Colorado, sitting by designa-
tion.
3                          STORED VALUE   v. CARD ACTIVATION


of providing purchasing options to customers without the
need for high capital investment by the retailer.” Id. col. 1
ll. 31–33.
    The ’859 patent claims priority from two provisional
applications filed on September 18, 1996 and December
13, 1996. It includes 38 claims, four of which are inde-
pendent claims. All claims recite a method for processing
debit purchase transactions including the step of entering
one or more authorization codes. There are a total of
three different authorization codes used in various combi-
nations in the claims: a general authorization code, a
clerk authorization code, and a customer authorization
code. Claims 1, 10, 20, and 29, all of the independent
claims in the patent, read as follows:
    1. A method for processing debit purchase trans-
         actions, the method comprising the steps of:
    providing a counter-top terminal having telecom-
        munications means operable with a com-
        puter, at least one keypad for data entry to
        the computer, a display responsive to the
        computer, and a card reader communicating
        with the computer for modifying purchasing
        value of a card in response to card use;
    entering transaction data to the computer through
        keypad data entry;
    reading a debit styled card through the card
        reader for providing card data to the com-
        puter;
    entering a customer authorization code for author-
        izing access to a customer data base of a host
        data processor;
    entering a clerk authorization code for initiating a
        debit purchase transaction;
STORED VALUE   v. CARD ACTIVATION                          4


    electronically transmitting a transaction request
         to the host data processor through the tele-
         communications means of the counter-top
         terminal for requesting a response of ap-
         proval or disapproval from the host data
         processor;
    receiving a response from the host computer; and
    displaying the response from the host data proces-
         sor for the debit purchase transaction on the
         counter-top terminal display.
’859 patent col. 7 l. 45–col. 8 l. 4.
    Claims 2–7 and 9 are directly dependent on claim 1.
    10. A method for processing debit purchase trans-
         actions, the method comprising the steps of:
    providing a counter-top terminal having telecom-
        munications means operable with a com-
        puter, a keypad for data entry to the
        computer, an alphanumeric display respon-
        sive to the computer, and a card reader com-
        municating with the computer;
    entering transaction data for a debit purchase
        transaction to the computer through keypad
        data entry;
    reading a debit styled card through the card
        reader for transferring card data to the com-
        puter;
    entering a customer authorization code for author-
        izing access to a customer data base of the
        host data processor;
    entering a clerk authorization code for initiating a
        debit purchase transaction;
5                             STORED VALUE   v. CARD ACTIVATION


    communicating with a host data processor
       through the telecommunications means of the
       counter-top terminal for requesting authori-
       zation of the debit purchase transaction;
    requesting authorization of the debit purchase
        transaction from the host data processor; and
    receiving the authorization.
’859 patent col. 8 l. 51–col. 9 l. 7.
    Claims 11–19 are dependent on claim 10.
    20. A method for processing debit purchase trans-
         actions, the method comprising the steps of:
    providing a counter-top terminal having telecom-
        munications means operable with a com-
        puter, at least one keypad for data entry to
        the computer, a display responsive to the
        computer, and a card reader communicating
        with the computer for modifying purchasing
        value of a card in response to card use;
    entering sales transaction data to the computer
        through keypad data entry by a clerk;
    entering confirmation of the sales transaction
        data by a customer;
    reading a debit styled card through the card
        reader for providing card data to the com-
        puter;
    entering an authorization code through the keypad
         for having the computer initiate communica-
         tion with a host data processor;
    entering a customer authorization code for author-
         izing access to a customer data base of a host
         processor;
STORED VALUE   v. CARD ACTIVATION                         6


   entering a clerk authorization code for initiating a
        debit purchase transaction;
   electronically transmitting a transaction request
        to the host data processor through the tele-
        communications means of the counter-top
        terminal for requesting a response of ap-
        proval or disapproval from the host data
        processor;
   receiving a response from the host computer; and
   displaying the response from the host data proces-
        sor for the debit purchase transaction on the
        counter-top terminal display.
’859 Ex Parte Reexamination Certificate, col. 1 l. 41–col. 2
l. 4 (emphasis added).
   Claims 22–28 are dependent on claim 20.
   29. A method for processing debit purchase trans-
        actions, the method comprising the steps of:
   providing a counter-top terminal having telecom-
       munications means operable with a com-
       puter, a keypad for data entry to the
       computer, an alphanumeric display respon-
       sive to the computer, and a card reader com-
       municating with the computer;
   entering sales transaction data by a clerk for a
       debit purchase transaction to the computer
       through keypad data entry;
   entering confirmation of the sales transaction
       data by a customer; reading a debit styled
       card through the card reader for transferring
       card data to the computer;
7                          STORED VALUE   v. CARD ACTIVATION


    entering an authorization code through the keypad
         for having the computer initiate communica-
         tion with a host data processor;
    entering a customer authorization code for author-
         izing access to a customer data base of a host
         processor;
    entering a clerk authorization code for initiating a
         debit purchase transaction;
    communicating with a host data processor
       through the telecommunications means of the
       counter-top terminal for requesting authori-
       zation of a debit purchase transaction;
    requesting authorization of the debit purchase
        transaction from the host data processor; and
    receiving the authorization.
’859 Ex Parte Reexamination Certificate, col. 2 ll. 14–41
(emphasis added).
    Claims 30, 31, and 33–38 are dependent on claim 29.
                  II. The Reexamination
    On April 30, 2009, the PTO granted a request for re-
examination to determine whether the subject matter of
the ’859 patent was patentable in light of U.S. Patent
5,278,752 (“Narita”). The Examiner rejected independent
claims 20 and 29 and dependent claims 22, 25–28, 30–31,
33, and 36–38 as anticipated by Narita. However, the
Examiner concluded that dependent claims 21 and 32
were patentable over Narita because Narita did not teach
a method for processing debit transactions comprising
entering a customer authorization code and a clerk au-
thorization code. On June 10, 2010, in response to the
rejection, CAT amended independent claims 20 and 29
and cancelled dependent claims 21 and 32. The amend-
STORED VALUE   v. CARD ACTIVATION                        8


ments to the independent claims added the steps of enter-
ing the authorization codes that had been recited in the
cancelled dependent claims. The issued claims 20 and 29,
and all their dependent claims, thus contained a recita-
tion of three authorization codes, a general authorization
code and a customer and clerk authorization code. Origi-
nal claims 20 and 29 only recited a general authorization
code. In response, the PTO determined all claims in the
reexamination to be patentable and on October 5, 2010,
issued reexamination certificate 6,032,859 C1.
           III. The District Court Proceedings
     On July 8, 2009, SVS, a provider of custom gift card
solutions for prepaid cards, filed a declaratory judgment
action in the United States District Court for the District
of Delaware alleging that the ’859 Patent was invalid as
anticipated and obvious. SVS sought declaratory judg-
ment after letters were sent to SVS’s customers asserting
that gift cards sold by those customers infringed the ’859
patent. District Judge Joseph Farnan assigned claim
construction to a magistrate judge. The magistrate judge
issued a report construing, among other terms, “debit
purchase transaction” to be “a purchase transaction made
using a debit styled card.” Stored Value Solutions, Inc. v.
Card Activation Techs., No. 09-495-JJF-LPS, 2010 WL
1706941, at *8 (D. Del. Apr. 28, 2010) (“Claim Construc-
tion Report”). The magistrate judge also adopted CAT’s
proposed construction and defined the step of “entering a
clerk authorization for initiating a debit purchase trans-
action” as “the clerk enters a series of numbers and / or
letters, or a combination thereof, which permits the
initiation of a debit purchase transaction.” Id. at 21. The
district court judge adopted the magistrate judge’s claim
construction recommendations in its entirety. During the
pendency of the case, Judge Farnan retired and Judge
Kent Jordan of the Third Circuit, sitting by designation,
9                          STORED VALUE   v. CARD ACTIVATION


took over the case and accepted Judge Farnan’s claim
construction of debit purchase transaction.
    On December 17, 2010, the parties filed cross-motions
for summary judgment on the validity of the ’859 patent.
After reviewing the motions for summary judgment,
Judge Jordan asked for additional briefing on whether the
term “purchase transaction” needed to be separately
construed since the original construction of “debit pur-
chase transaction” did not define “purchase transaction.”
The court recognized the need to separately construe
“purchase transaction” due to disagreement between the
parties “over the meaning of ‘purchase transaction’” in
their summary judgment motions. Stored Value Solu-
tions, Inc. v. Card Activation Techs., Inc., No. 09-495-KAJ,
at *1 (Feb. 28, 2011). Specifically, the court was inter-
ested in whether the claim term “purchase transaction”
encompassed transactions in which a customer returned a
product or voided a purchase. Additionally, the court
asked for briefing on whether the amended claims were
invalid for lack of adequate written description.
    After briefing and an oral hearing, the district court
separately construed “purchase transaction” as “a trans-
action with the intended effect of decreasing the purchas-
ing value of, increasing the purchasing value of, or
activating a debit styled card.” Stored Value Solutions,
Inc. v. Card Activation Techs., Inc., 796 F. Supp. 2d 520,
535 (D. Del. 2011). The court began its analysis with the
claims. Stored Value, 796 F. Supp. 2d at 530 (citing
Phillips v. AWH Corp., 415 F.3d 1303, 1315 (Fed. Cir.
2005)). The court found that because the term “purchase
transaction” is used in every claim of the patent, “the
definition of ‘purchase transaction,’ . . . must be broad
enough to encompass the specific method recited in each
and every claim.” Id. at 530–31. The court acknowledged
that the preferred embodiments describe methods which
STORED VALUE   v. CARD ACTIVATION                        10


add value to the debit-styled card and methods for activa-
tion of debit-styled cards. Id. at 533. Although the court
recognized that the adopted definition was “somewhat
different than the ordinary meaning of ‘purchase,’” the
court found that the intrinsic and extrinsic record sup-
ported construing the term as “a transaction with the
intended effect of decreasing the purchasing value of,
increasing the purchasing value of, or activating a debit
styled card.” Id. at 535.
    Regarding validity, the district court found that the
written description of the ’859 patent did not describe the
methods in amended independent claims 20 and 29 to
“convey with reasonable clarity to those skilled in the art
that, as of the filing date sought, [the patentee] was in
possession of the invention.” Id. at 547 (quoting Centocor
Ortho Biotech v. Abbott Labs., 636 F.3d 1341, 1348 (Fed.
Cir. 2011)). The district court analyzed each embodiment
described in the specification of the ’859 patent, one-by-
one, and concluded that none of them taught a method
requiring all three codes: the general authorization code,
the clerk authorization code, and the customer authoriza-
tion code. Id. at 543–46. The court concluded:
   [T]he written description does not contain any ex-
   planation, description, or disclosure whatsoever of
   a method for processing debit purchase transac-
   tions which includes the step of entering a general
   authorization code. Nor does it contain such dis-
   closure of any method which includes [all] the
   steps of entering a clerk authorization code by a
   clerk, entering a customer authorization code, en-
   tering a general authorization code through a
   keypad, and entering sales transaction data con-
   firmation by a customer.
11                        STORED VALUE   v. CARD ACTIVATION


Id. at 546. Because the district court found claims 20, 22–
31, and 33–38 invalid for lack of written description, it
granted summary judgment of invalidity.
    Regarding anticipation, the district court found that a
single reference, the MicroTrax Ltd. Electronic Payment
Software, PC Electronic Payment Systems Reference
Manual (“MicroTrax Manual”) anticipated claims 1–3, 5–
7, 9–14, and 16–19. Id. at 548. The manual was distrib-
uted with the MicroTrax Ltd. Electronic Payment soft-
ware and bears the copyright dates of 1994 and 1995. Id.
at 547–48. The software permitted retailers, inter alia, to
accept payment with ATM cards to purchase goods and to
return the goods. Id. at 548. One of the founders of
MicroTrax testified by deposition that the software was
installed in 30 stores in California in 1989, that it in-
cluded the same transaction types in 1989 as those de-
scribed in the MicroTrax Manual, and that the software
was updated in 1995. Id. The district court concluded
that the manual, supported by the testimony, qualified it
as prior art under 35 U.S.C. § 102(a), printed and dis-
seminated to the public before September 18, 1996, the
earliest priority date of the ’859 patent. Id. After con-
cluding that the MicroTrax Manual was 102(a) prior art,
the court analyzed sections of the MicroTrax Manual and
determined that the Manual met each limitation of claims
1–3, 5–7, 9–14, and 16–19 and therefore granted sum-
mary judgment of invalidity based on anticipation. Id. at
548–58.
    CAT timely appealed. We have jurisdiction pursuant
to 28 U.S.C. § 1295(a)(1).
STORED VALUE   v. CARD ACTIVATION                         12


                        DISCUSSION
                   I. Standard of Review
    We review de novo the district court's grant of sum-
mary judgment, drawing all reasonable inferences in
favor of the nonmovant. Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 255 (1986); Hologic, Inc. v. SenoRx, Inc., 639
F.3d 1329, 1334 (Fed. Cir. 2011). Summary judgment is
appropriate when there is “no genuine dispute as to any
material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a). We address claim
construction as a matter of law, which we review without
formal deference on appeal, although we give respect to
the vantage point of the district courts. See Cybor Corp. v.
FAS Techs., Inc., 138 F.3d 1448, 1456 (Fed. Cir. 1998) (en
banc). “Compliance with the written description require-
ment is a question of fact but is amenable to summary
judgment in cases where no reasonable fact finder could
return a verdict for the nonmoving party.” PowerOasis,
Inc. v. T–Mobile USA, Inc., 522 F.3d 1299, 1307 (Fed. Cir.
2008). “While anticipation is a question of fact, it may be
decided on summary judgment if the record reveals no
genuine dispute of material fact.” Encyclopaedia Britan-
nica, Inc. v. Alpine Elecs. of Am., Inc., 609 F.3d 1345, 1349
(Fed. Cir. 2011) (quoting Leggett & Platt Inc. v. VUTEk,
Inc., 537 F.3d 1349, 1352 (Fed. Cir. 2008)).
           II. Construction of “Purchase Transaction”
    CAT argues that the district court erred by construing
the term “purchase transaction” after already having
construed the term “debit purchase transaction.” CAT
argues that that construction “disagreed with the earlier
holding of two judges in this same case.” CAT Br. 46.
That is not correct. We have held that “a district court
may engage in claim construction throughout litigation,
13                         STORED VALUE   v. CARD ACTIVATION


not just in a Markman order” and that the court may
“revisit[] and alter[] its interpretation of the claim terms
as its understanding of the technology evolves.” Conoco,
Inc. v. Energy & Envtl. Intern., L.C., 460 F.3d 1349, 1359
(Fed. Cir. 2006). The original definition of debit purchase
transaction did not include an explicit definition of the
term purchase transaction, and the court did not err in
concluding that such a definition was needed in order to
rule on the summary judgment motions. The fact that
that occurred after the Markman hearing did not make it
incorrect.
    CAT next argues that the term purchase transaction
should simply include “the ordinary meaning of the term
‘purchase.’” CAT Br. 48. We disagree with CAT’s argu-
ment and agree with the district court. Although the
plain meaning of purchase transaction would ordinarily
be a transaction where an item or service is purchased,
the patent itself uses purchase transaction in every claim,
not only those where goods are purchased, but also includ-
ing methods adding value to debit-styled cards and meth-
ods for activating debit-styled cards. As the district court
correctly noted, because the term is used in every claim,
the construction of the term must be broad enough to
encompass every claim. The district court was thus
correct in construing “purchase transaction” as “a trans-
action with the intended effect of decreasing the purchas-
ing value of, increasing the purchasing value of, or
activating a debit styled card.”
                 III. Written Description
     35 U.S.C. § 112, paragraph 1, requires “a written de-
scription of the invention.” Ariad Pharm., Inc. v. Eli Lilly
& Co., 598 F.3d 1336, 1344 (Fed. Cir. 2010) (en banc).
“[I]f the claimed invention does not appear in the specifi-
cation . . . the claim . . . fails regardless whether one of
STORED VALUE   v. CARD ACTIVATION                         14


skill in the art could make or use the claimed invention.”
Id. at 1348.
     We will begin with a discussion whether it was proper
for the district court to raise the written description issue
on its own, then proceed to whether a defense based on
written description was waived by SVS, and finally ad-
dress the merits of the issue.
    CAT argues that the district court incorrectly raised
the written description issue sua sponte. CAT Reply Br.
26. We disagree. The district court raised the written
description issue under Federal Rule of Civil Procedure
56(f), which allows the court to “grant [a motion] on
grounds not raised by a party” after “giving notice and a
reasonable time to respond.” The Advisory Committee’s
Notes further explain that “[a]fter giving notice and a
reasonable time to respond the court may grant summary
judgment . . . on legal or factual grounds not raised by the
parties; or consider summary judgment on its own.” Fed.
R. Civ. P. 56(f) Advisory Committee’s Notes (2010). After
raising the issue, the court ordered additional briefing
including “opening, answering, and reply briefs” as well
as oral argument. Stored Value, 796 F. Supp. 2d at 540.
Thus, the district court properly raised a written descrip-
tion issue under Federal Rule of Civil Procedure 56(f).
    CAT next argues that SVS waived any written de-
scription invalidity defense, asserting that 35 U.S.C.
§ 282(3) requires defenses involving validity or infringe-
ment to be pleaded. CAT contends that SVS failed to
assert the defense in its pleadings. “Regional circuit law
governs the question of wavier of a defense.” Ultra-
Precision Mfg., Ltd. v. Ford Motor Co., 411 F.3d 1369,
1376 (Fed. Cir. 2005). As the district court noted, the
Third Circuit’s law governing waiver is based on the
possible prejudicial effect of raising affirmative defenses
15                        STORED VALUE   v. CARD ACTIVATION


after the pleadings. Stored Value, 796 F. Supp 2d at 541
(citing Charpentier v. Godsil, 937 F.2d 859, 863–64 (3d
Cir. 1991)).
     The original complaint in this case was filed on July
8, 2009. The amendment in the reexamination proceed-
ing was entered on June 27, 2010 and the reexamination
certificate issued on October 5, 2010. Any possible inva-
lidity defense based on insufficient written description
thus did not arise until more than a year after the initial
complaint was filed, as it arose when CAT amended
claims 20 and 29, and hence their dependent claims, to
require additional authorization codes. Although CAT
argues that the amended independent claims are essen-
tially the same as the previous dependent claims, CAT Br.
60 n.8, the amended claims include an additional limita-
tion that was not present in the original dependent
claims. That introduced a written description issue where
there was none previously.
     Given the circumstances, we agree with the district
court that “SVS did not fail to raise the written descrip-
tion issue to gain a tactical advantage [and] CAT ha[d]
not been prejudiced by SVS’s failure to raise the issue in
the original complaint.” Id. Therefore, SVS did not waive
its invalidity defense based on lack of written description
by failing to assert it in their original pleadings.
    Turning to the merits of the written description issue,
we find that the amendment to the ’859 patent caused
independent claims 20 and 29 to require three separate
codes: a general authorization code, a customer authoriza-
tion code, and a clerk authorization code. The district
court held claims 20, 22–31, and 33–38 invalid for lack of
written description for failure to describe in the original
patent application a method consisting of three codes. We
STORED VALUE   v. CARD ACTIVATION                        16


agree with the district court that the written description
does not contain a method that includes all three codes.
    CAT argues on appeal that the district court applied
the wrong standard of law and that there is no require-
ment that a preferred embodiment show all steps of a
claim. CAT relies on LizardTech, Inc. v. Earth Resource
Mapping, Inc., 424 F.3d 1336 (Fed. Cir. 2005) for the
proposition that “[a] claim will not be invalidated on
section 112 grounds because the embodiments of the
specification do not contain examples explicitly covering
the full scope of the claim language.” Id. at 1345 (empha-
sis added). In LizardTech, the patentee’s claim was
“directed to creating a seamless array of [image compres-
sion] coefficients generally.” Id. The patentee’s specifica-
tion, however, was “directed at describing a particular
method for creating a seamless [array], . . .” Id. Thus, we
held the claim invalid due to inadequate written descrip-
tion. Id. Although we held the claim invalid, we recog-
nized that patentees need not spell out “every detail of the
invention in the specification.” Id.
    However, the claim in this case is different from that
in LizardTech. Here, the question is not the scope of
CAT’s claims, but whether the specification showed that
the inventors were in possession of the invention claimed
in the newly amended claims 20 and 29. Although the
patentee need not “spell out every detail of the invention,”
Id., the possession requirement of 35 U.S.C. § 112, ¶1
demands that the written description “show that the
inventor actually invented the invention claimed.” Ariad
Pharms., Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1351
(Fed. Cir. 2010) (en banc). Here, there is no method in
the specification that recites all three steps. Each au-
thorization code is an important claim limitation, and the
presence of multiple authorization codes in claims 20 and
29 was essential to those claims surviving reexamination.
17                         STORED VALUE   v. CARD ACTIVATION


As dependent claims 22–28, 30–31, and 33–38 are simi-
larly affected, they must fall as well. Thus, the district
court did not err in holding claims 20, 22–31, and 33–38
invalid due to an inadequate written description of the
amended claims.
                     IV. Anticipation
    35 U.S.C. § 102(a) provides that “[a] person shall be
entitled to a patent unless . . . the invention was known or
used by others in this country, or patented or described in
a printed publication in this or a foreign country, before
the invention thereof by the applicant for patent; . . .” To
be anticipatory, a reference must describe, either ex-
pressly or inherently, each and every claim limitation and
enable one of skill in the art to practice an embodiment of
the claimed invention without undue experimentation. In
re Gleave, 560 F.3d 1331, 1334 (Fed. Cir. 2009).
     CAT first argues that the MicroTrax Manual is not
prior art under 35 U.S.C. § 102(a). CAT argues that SVS
failed to meet its burden to establish that the MicroTrax
Manual was both printed and published prior to the
priority date of the ’859 patent. CAT further argues that
the MicroTrax Manual was not prior art because an
earlier version of the manual—Version 2—was not before
the court. CAT argues that the testimony of the Micro-
Trax founder is also “uncorroborated oral testimony” and
could not establish that the MicroTrax Manual was
publicly available. We disagree.
    The MicroTrax Manual before the court bears copy-
right dates of 1994 and 1995. 1 Either of those dates is
prior to the earliest priority date of the ’859 patent, Sep-

     1  The Manual bears a copyright date of 1995 on the
inside cover and 1994 on the back. Stored Value, 796 F.
Supp. 2d at 548.
STORED VALUE   v. CARD ACTIVATION                        18


tember 18, 1996. That information was corroborated by
the deposition testimony of one of the founders of Micro-
Trax who testified that the software was installed in
California and updated in 1995. The testimony was not
“uncorroborated oral testimony”; it was corroborated by
the existence of the copyright dates on the MicroTrax
Manual itself. Thus, the district court correctly found
that the MicroTrax Manual was § 102(a) prior art.
    CAT next argues that the district court did not cor-
rectly identify certain claim limitations in the MicroTrax
Manual, principally, the “clerk authorization code.” CAT
argues that the “‘clerk authorization code’ [of its inven-
tion] must be entered on a transaction-level basis” and is
“not satisfied by a code that is entered only once to enable
the terminal equipment to conduct a number of transac-
tions; . . .” CAT Br. 40. We disagree.
     The claim construction in this case contains no re-
quirement that the authorization code be entered on every
transaction; it only requires that the code be used to
initiate the debit purchase transaction. See Claim Con-
struction Report at 21 (defining the step of “entering a
clerk authorization code for initiating a debit purchase
transaction” as “the clerk enters a series of numbers
and/or letters, or a combination thereof, which permits the
initiation of a debit purchase transaction”) (emphasis
added). The MicroTrax Manual discloses that “a checker
ID” is “a 1 to 9 digit number” that the checker enters and
which “opens the lane equipment and allows the terminal
to accept electronic payments.” The Manual further
discloses that if the checker ID is accepted, “the terminal
is ready to accept transactions.” Finally, the MicroTrax
Manual further discloses that entering the checker ID is
the first step in performing debit transactions. Those
disclosures map squarely with the construction of the
“clerk authorization code.” The checker ID is used to
19                         STORED VALUE   v. CARD ACTIVATION


permit the initiation of debit purchase transactions by
“allow[ing and making] the terminal [ready] to accept
electronic payments.” Further, as the first step in per-
forming debit purchase transactions, it is required to
“permit[] the initiation of a debit purchase transaction.”
Thus, the district court properly found that the checker
ID meets the limitations of the “clerk authorization code”
limitation.
    CAT makes various other arguments in favor of re-
versal of the district court’s judgment. We have consid-
ered all of them, but conclude that they do not justify
reversal. As CAT has not argued distinctions among the
various claims with respect to anticipation by the Micro-
Trax Manual, all of the claims held invalid over the
reference meet the same fate. We thus find that the
district court did not err in finding claims 1–3, 5–7, 9–14,
and 16–19 invalid due to anticipation by the MicroTrax
Manual.
                       CONCLUSION
    For the foregoing reasons, the decision of the district
court is
                       AFFIRMED